DETAILED ACTION
The communication dated 2/8/2021 has been entered and fully considered.
Claims 1-29 are pending. Claims 23-29 are withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-22, in the reply filed on 5/11/2022 is acknowledged.
Claims 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 13, 19-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christel (WO 2012/143692 A2, provided in the IDS of 7/7/2021), hereinafter CHRISTEL.
Regarding claim 1, CHRISTEL teaches: A method for reclaiming thermoplastic materials for recycling (CHRISTEL teaches a method for recovering clean plastics/polymeric material [pg. 1]), comprising: exposing thermoplastic materials in the form flakes to an oxidative fluid and heat until contaminations are modified by chemical and/or physical effects (CHRISTEL teaches heat treating a supply of particulate material, some of which is contaminated, in accordance with a heating regime to provide at least for an optically-detectable change in a physical characteristic of one or more materials other than the desired material [pg. 3]. CHRISTEL teaches PET flakes contaminated with contaminates are used [pg. 6]. CHRISTEL teaches heating can be achieved by a hot gaseous medium, such as air, which Examiner is interpreting as oxidative fluid [pg. 6]); and separating the modified contaminations from the flakes (CHRISTEL teaches separating, at the sorting unit, contaminated particles from particles of the desired material [pg. 3]).
Regarding claim 2, CHRISTEL teaches: wherein the contaminations are separated when they are above 90°C (CHRISTEL teaches the plastics particles with contaminants are heated to a temperature of at least 100°C [pg. 7], and then the plastic particles are sorted [pgs. 7-8]).
Regarding claim 3, CHRISTEL teaches: wherein the contaminations are forced to react and/or outgas while the method is being carried out by appropriate selection of the process conditions (CHRISTEL teaches the heat treatment (3) comprises a reactor (5) [pg. 6]. CHRISTEL teaches the reactor (5) can contain a mediums, such as a gas, which provides for or promotes the optically-detectable change in plastics particles other than the desired plastics particles. For example, the medium could be a reactive medium which reacts with contaminants and plastics materials other than the plastics material of interest, to produce the optically-detectable change [pg. 7]), and are separated from the reaction space together with the oxidative fluid (CHRISTEL teaches the processing system further comprises a sorting unit (11) which receives the plastic particles, while still in the heated condition, from the heat treatment u nit (3) and separates the contaminated plastics particles and plastic particles of other than the plastic materials of interest from the desired, clean plastic particles [pg. 8]).
Regarding claim 4, CHRISTEL teaches: wherein the flakes are washed before the flakes are exposed to an oxidative fluid (CHRISTEL teaches the plastic particles are washed prior to the heating process [pg. 6]).
Regarding claim 5, CHRISTEL teaches: wherein the separation of the contaminations from the flakes takes place prior to extrusion and granulation (CHRISTEL teaches after the sorting unit (11) there is a finishing unit (31) that includes an extruder (33) and can include a pelletizer (37) [pgs. 9-10; Fig. 4]).
Regarding claim 6, CHRISTEL teaches: wherein solid contaminations comprising contaminated flakes or agglomerates are identified on a basis of their modifications and then separated (CHRISTEL teaches the sorting unit (11) is a color sorting unit, and the controller (25) is configured to separate the plastic particles having a predetermined color characteristic [pg. 8]. CHRISTEL teaches the controller (25) is configured to identify plastic particles to be separated when having one or more visible wavelength components, corresponding to one or more colors [pg. 8].).
Regarding claim 13, CHRISTEL teaches: wherein the flakes are exposed to temperatures in a range of 160°C to 240°C (CHRISTEL teaches the plastic particles are heated to a temperature of at least 150°C, and more preferably at least 225°C [pg. 7]).
Regarding claim 19, CHRISTEL teaches: wherein gaseous reaction to products and gases which form or migrate out of the flakes are discharged from a reaction space together with the oxidative fluid (CHRISTEL teaches the sorting unit (11) includes an enclosed chamber (26) which is insulated and acts to retain the heat of the heated plastic particles [pg. 21]. CHRISTEL teaches the vibrator (15) of the sorting unit (11) is isolated from other components of the sorting unit (11) and is ventilated to atmosphere [pg. 23]).
Regarding claim 20, CHRISTEL teaches: wherein solid contaminants including PET mixtures with radical scavengers, adhesives, PVC and/or polystyrene are separated (CHRISTEL teaches PET flakes are contaminated with contaminants, such as PVC flakes, PET flakes including residues, e.g. glue residues, and polyamaide blends/multi-layers [pg. 6]).
Regarding claim 22, CHRISTEL teaches: wherein the thermoplastic material comprises polyethylene terephthalate (PET), polyactide (PLA), polyethylene furanoate (PEF), polypropylene furanate (PPF), high density polyethylene (HDPE) or polypropylene (PP) (CHRISTEL teaches PET flakes are contaminated with contaminants, such as PVC flakes, PET flakes including residues, e.g. glue residues, and polyamaide blends/multi-layers [pg. 6]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christel (WO 2012/143692 A2), hereinafter CHRISTEL, in view of Suzuki et al. (U.S. PGPUB 2007/0015078), hereinafter SUZUKI.
Regarding claim 7, CHRISTEL teaches all of the claimed limitations as stated above, including that the sorting unit is a color sorting unit and the controller (25) is configured to separate plastic particles having a predetermined color characteristic [pg. 8], but is silent as to determining the color of the flakes based on the CIELAB color model. In the same field of endeavor, colorization, SUZUKI teaches particles determined by the color specification system of the CIELAB [0045]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CHRISTEL, by having the colorization determined by the CIELAB system, as suggested by SUZUKI, in order to determine problems with colorization of the particles, such as between pure and impure colors [0046]. Furthermore, it would have been obvious to one of ordinary skill in the art to choose to use a CIELAB color model, as it’s a known option in the art, as taught by SUZUKI ([0045]). See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.")
Regarding claim 8, SUZUKI further teaches: wherein flakes with a color b value greater than 0 are separated (SUZUKI teaches having particles in a layer to be -10 to 10 of the b value, which overlaps with the claimed range [0045]).
Regarding claim 10, SUZUKI further teaches: wherein flakes with a color L value less than 50 are separated (SUZUKI teaches particles having an L value of 70 or more, and not keeping particles of 70 or more, which overlaps with the claimed range [0045]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christel (WO 2012/143692 A2), hereinafter CHRISTEL, in view of Suzuki et al. (U.S. PGPUB 2007/0015078), hereinafter SUZUKI, as applied to claim 7 above, and further in view of TSUMORI et al. (U.S. PGPUB 2017/0342320), hereinafter TSUMORI.
Regarding claim 9, CHRISTEL and SUZUKI teach all of the claimed limitations as stated above, but are silent as to: wherein flakes with a color a value less than minus 4 are separated. In the same field of endeavor, TSUMORI teaches a color a* value of -23 to -21 [0024], which is within the claimed range. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CHRISTEL and SUZUKI, by having a color value of -23 and -21, as suggested by TSUMORI, in order to have a conversion member of the outer appearance color of the component [0024].
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christel (WO 2012/143692 A2), hereinafter CHRISTEL, in view of Suzuki et al. (U.S. PGPUB 2007/0015078), hereinafter SUZUKI, as applied to claim 7 above, and further in view of Scott et al. (U.S. PGPUB 2008/0199721), hereinafter SCOTT.
Regarding claim 10, CHRISTEL and SUZUKI teach all of the claimed limitations as stated above. In the alternative, in the same field of endeavor, SCOTT teaches an L* value of no more than 60 [0031], which overlaps the claimed range. It would have been obvious to one of ordinary skill in the art to choose an L* value of no more than 60, as it’s a known option in the art, as taught by SCOTT ([0031]). See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.")
Claim(s) 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christel (WO 2012/143692 A2), hereinafter CHRISTEL, in view of Retro-flex AG (EP 2052827 A1), hereinafter RETRO.
Regarding claim 11, CHRISTEL teaches all of the claimed limitation as stated above, but is silent as to: wherein agglomerates or flakes, which are stuck or crumbled as a result of exposure to an oxidative fluid, are separated by sifting technologies. In the same field of endeavor, clumping, RETRO teaches clumps of material are processed through a separating and screening process [0050]. RETRO teaches a screening machine that have several screens to separate clumps of material [0032]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CHRISTEL, by having a separating and screening process for clumps, as suggested by RETRO, in order to separate the materials [0031]. Furthermore, screening clumps of material is a known method used to separate material, as taught by RETRO. See KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007)("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
Regarding claim 18, RETRO further teaches: wherein agglomerations and clumped flakes are separated by mechanical sorting processes (RETRO teaches a screening machine that have several screens to separate clumps of material [0032].).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christel (WO 2012/143692 A2), hereinafter CHRISTEL, in view of Clark et al. (U.S. 5,232,885), hereinafter CLARK.
Regarding claim 12, CHRISTEL teaches all of the claimed limitations as stated above, but is silent as to: wherein the oxidative fluid is an air-gas mixture with an oxygen content of at least 5%. In the same field of endeavor, reclaiming, CLARK teaches the oxygen-containing gas can have an oxygen content of about 1-21 mole % [Col. 8, lines 53-55], which overlaps with the claimed range. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CHRISTEL, by having an oxygen content of about 1-21 mole %, as suggested by CLARK, in order to remove a substantial amount of contaminants [Col. 8, lines 51-57; claim 1(c)].
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christel (WO 2012/143692 A2), hereinafter CHRISTEL, in view of Owen et al. (U.S. 4,046,825), hereinafter OWEN.
Regarding claim 14, CHRISTEL teaches all of the claimed limitations as stated above, but is silent as to: wherein the oxidative fluid has a relative moisture content in the order of magnitude of 10-6% and 10-2% when it is fed to the process. In the same field of endeavor, oxidative fluid, OWEN teaches the gas such as air or other suitable oxygen containing gas be treated to reduce its moisture content not to exceed about 20 ppm (0.02%) [Col. 8, lines 5-8]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CHRISTEL, by having the oxidative fluid with a moisture content not to exceed 20 ppm, as suggested by OWEN, in order for regeneration of a catalyst in the mixture [claim 17].
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christel (WO 2012/143692 A2), hereinafter CHRISTEL, in view of Gallagher et al. (U.S. 5,171,308), hereinafter GALLAGHER.
Regarding claim 15, CHRISTEL teaches all of the claimed limitations as stated above, but is silent as to: wherein the oxidative fluid has a dew point of -10°C to -100°C when it is fed to the process, and the flakes are dried to a water content below 50 ppm while passing through.
In the same field of endeavor, flakes, GALLAGHER teaches the flakes be dried thoroughly, preferably to a moisture content below 400 ppm, which encompasses the claimed range [Col. 7, lines 54-56]. GALLAGHER teaches particles are heated by dry hot air with a dew point of less than -20°F (-28°C) [Col. 21, lines 61-64]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CHRISTEL, by having the flakes dried below 400 ppm and a dew point of less than -20°F, as suggested by GALLAGHER, in order to transfer the polymer flakes in a warm condition from the dryer to the extruder [Col. 7, lines 55-59].
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christel (WO 2012/143692 A2), hereinafter CHRISTEL, in view of Janka et al. (U.S. PGPUB 2013/0345452), hereinafter JANKA and Maurer et al. (U.S. 6,111,064), hereinafter MAURER.
Regarding claim 16, CHRISTEL teaches all of the claimed limitations as stated above, including that the heating regime has crystallization of the desired plastic particles and an optically-detectable change in a physical characteristic of plastic particles other than those which are desired [pg. 6]. CHRISTEL does not explicitly teach: wherein a temperature profile during the process is chosen so that more than 30% of the thermoplastic material crystallizes and wherein low molecular weight contaminations less than 350 Da are expelled by the crystallization.
In the same field of endeavor, purifying, JANKA teaches the temperature in the system causes the majority (more than 50 wt. %) of the material in the solution to crystallize [0109]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to have more than 50 wt. % of the material to crystallize, as suggested by JANKA, in order to form solid particles [0109].
CHRISTEL and JANKA are silent as to: wherein low molecular weight contaminations less than 350 Da are expelled by the crystallization. In the same field of endeavor, waste, MAURER teaches the concept of any low molecular impurity being expelled [Col. 8, lines 43-45]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CHRISTEL and JANKA, by having the concept of expelling impurities, as suggested by MAURER, in order to purer polymers [Col. 8, lines 47-48].
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christel (WO 2012/143692 A2), hereinafter CHRISTEL, in view of Ishii et al. (U.S. PGPUB 2013/0320577), hereinafter ISHII.
Regarding claim 17, CHRISTEL teaches all of the claimed limitations as stated above, but is silent as to: wherein the flakes are stirred in a stirrer to reduce clumping. In the same field of endeavor, stirring, ISHII teaches the concept of a group of particles are agitated by stirring the liquid with particles [0043]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CHRISTEL, by having particles stirred, as suggested by ISHII, in order to aid in separating particles that may be stuck together [0043].
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christel (WO 2012/143692 A2), hereinafter CHRISTEL, in view of Genda et al. (JP 2002086448 A), hereinafter GENDA.
Regarding claim 21, CHRISTEL teaches all of the claimed limitations as stated above, including washing the flakes before exposed to the oxidative fluid and heat [pg. 6], but is silent as to pre-sorting. In the same field of endeavor, flakes, GENDA teaches material is pre-sorted (vibrating screen (101) or wind force separation (105)) [pg. 3]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CHRISTEL, by pre-sorting the material, as suggested by GENDA, in order to remove additional substances [pg. 3].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/       Primary Examiner, Art Unit 1748